HAHN, J.
Tbis is a motion to dismiss an action of replevin on the grounds that the Court (1) is without jurisdiction because the value of the goods replevied is not set forth, and (2) that the- bond is defective.
The plaintiff does not dispute these facts but asks to be allowed to amend the writ by adding the value of the goods and by correcting the bond.
The statement of the value is necessary in order to show that the Court before which the writ is returnable has jurisdiction.
Mack Motor Co. vs. Dorsey, 45 R. I. 65.
Defective bonds can not be amended. Simpson vs. Wilcox, 18 R. I. 40.
Motion to dismiss is granted.